
	
		II
		110th CONGRESS
		2d Session
		S. 3067
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Ms. Collins (for
			 herself, Mr. Feingold, and
			 Mr. Cardin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to reauthorize the
		  Dental Health Improvement Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Dental Health Improvement Act of
			 2008.
		2.Reauthorization
			 of Dental Health Improvement ActSection 340G of the Public Health Service
			 Act (42 U.S.C. 256g) is amended—
			(1)in subsection
			 (b)(1)(B), by striking and and inserting or;
			 and
			(2)in subsection (f), by striking
			 2002 and inserting 2008.
			
